Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.    20-CV-24487-HUCK

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  APPROXIMATELY $9,854,646.81 SEIZED FROM WELLS
  FARGO ADVISORS ACCOUNT NUMBER 3700-8508 IN THE
  NAME OF KRONOS ENTERPRISES CORP.; et al.,

        Defendants in rem,

  LEO D’AMATO BUONSENNO,

        Claimant,

  NATALINO D’AMATO,

        Claimant,

  KRONOS ENTERPRISES CORPORATION,

        Claimant.
  _______________________________________________________________/

                     ANSWER AND AFFIRMATIVE DEFENSES

        Claimants Natalino D’Amato, Leo D’Amato Buonsenno, and Kronos

  Enterprises Corp. answer the Verified Complaint for Forfeiture In Rem as follows:


        1.     Deny that the funds on deposit in the Defendant Accounts constitute

  proceeds of foreign bribery offenses, property involved in money laundering or a

  conspiracy to commit money laundering, or property traceable to such property.




                                   MARKUS/MOSS PLLC
                                         −1−
Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 2 of 6




  Aver that the funds in the Deposit Accounts result solely from legitimate and legal

  business activity.   Aver that the correct account number for Defendant Account 1 is

  2700-8508 (not 3700-8508).      Aver that Defendant Account 5 is in the name of

  Natalino D’Amato and Leo Jose D’Amato Buonsenno (not solely Natalino D’Amato).

  Aver that Defendant Account 6 is in the name of Natalino D’Amato and Leo Jose

  D’Amato Buonsenno (not solely Leo Jose D’Amato).              Otherwise admit the

  allegations of Paragraph 1.

        2.       Admit the allegations of Paragraph 2.

        3.       Admit the allegations of Paragraph 3.

        4.       Admit the allegations of Paragraph 4.

        5.       On information and belief, admit the allegations of Paragraph 5.

        6.       On information and belief, admit the allegations of Paragraph 6.

        7.       Deny that Natalino D’Amato is a citizen of Venezuela.       Otherwise

  admit the allegations of Paragraph 7.

        8.       Deny that Alpha Energy de Venezuela C.A. sold goods or services to any

  PDVSA Subsidiaries. Otherwise admit the allegations of Paragraph 8.

        9.       Admits that for a period of time, Leo D’Amato Buonsenno held the

  position of Vice President of Vemeca because he inherited the shares when his

  mother died.

        10.      Deny that Kronos was incorporated in St. Kitts and otherwise admit

  the allegations of Paragraph 10.




                                     MARKUS/MOSS PLLC
                                           −2−
Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 3 of 6




        11.   Without knowledge as to the allegations of Paragraph 11.

        12.   Without knowledge as to the allegations of Paragraph 12.

        13.   Deny the allegations of Paragraph 13.

        14.   Deny the allegations of Paragraph 14.

        15.   Admit the allegations of Paragraph 15.

        16.   Deny the allegations of Paragraph 16.

        17.   Deny the allegations of Paragraph 17.

        18.   Deny the allegations of Paragraph 18.

        19.   Deny the allegations of Paragraph 19.

        20.   Deny the allegations of Paragraph 20.

        21.   Deny the allegations of Paragraph 21.

        22.   Deny the allegations of Paragraph 22.

        23.   Deny the allegations of Paragraph 23.

        24.   Admit the allegations of Paragraph 24.

        25.   Aver that Paragraph 25 is a statement of law for which no answer is

  required.

        26.   Aver that Paragraph 26 is a statement of law for which no answer is

  required.

        27.   Aver that Paragraph 27 is a statement of law for which no answer is

  required.




                                  MARKUS/MOSS PLLC
                                        −3−
Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 4 of 6




        28.   Aver that Paragraph 28 is a statement of law for which no answer is

  required.

        29.   Aver that Paragraph 29 is a statement of law for which no answer is

  required.

        30.   Aver that Paragraph 30 is a statement of law for which no answer is

  required.

        31.   Aver that Paragraph 31 is a statement of law for which no answer is

  required.

        32.   Repeat and reallege the answers to Paragraphs 1-31 as set forth above.

        33.   Deny the allegations of Paragraph 33.

        34.   Deny the allegations of Paragraph 34.

        35.   Repeat and reallege the answers to Paragraphs 1-31 as set forth above.

        36.   Deny the allegations of Paragraph 36.

        37.   Deny the allegations of Paragraph 37.

        38.   Repeat and reallege the answers to Paragraphs 1-31 as set forth above.

        39.   Deny the allegations of Paragraph 39.

        40.   Deny the allegations of Paragraph 40.




                                  MARKUS/MOSS PLLC
                                        −4−
Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 5 of 6




                              AFFIRMATIVE DEFENSES
            1.   The forfeiture sought by the Government is excessive under the Eighth

  Amendment of the United States Constitution and 18 U.S.C. § 983(g).

            2.   There is no substantial connection between the Defendant Accounts

  and any alleged criminal offense as required by 18 U.S.C. § 983(c)(3).

            3.   The Innocent Owner Defense set forth in 18 U.S.C. § 983(d) precludes

  forfeiture of the Defendant Accounts.

            4.   Claimants are entitled to immediate return of the Defendant Accounts

  because the continued possession by the Government pending the final disposition of

  forfeiture proceedings will cause substantial hardship to the Claimants by

  preventing the functioning of Claimants’ businesses, as contemplated by 18 U.S.C. §

  983(f).

            5.   Because the Government held the funds without initiating this

  Complaint for 21 months, Due Process requires return of the funds.

            6.   The doctrine of laches precludes the Government’s claim and requires

  that the Defendant Accounts be returned to the Claimants.

            7.   The Government failed to adequately describe that the funds in the

  Defendant Accounts were involved in a transaction or attempted transaction in

  violation of 18 U.S.C. §§ 1956 and 1957.




                                     MARKUS/MOSS PLLC
                                           −5−
Case 1:20-cv-24487-PCH Document 20 Entered on FLSD Docket 11/23/2020 Page 6 of 6




        8.    The funds in the Defendant Accounts constitute legitimate contract

  payments due for work performed under legally obtained contracts.


                                             Respectfully submitted,

                                             MARKUS/MOSS PLLC
                                             40 N.W. Third Street
                                             Penthouse One
                                             Miami, Florida 33128
                                             Tel: (305) 379-6667
                                             Fax: (305) 379-6668
                                             markuslaw.com

                                             By:     /s/ David Oscar Markus
                                                     DAVID OSCAR MARKUS
                                                     Florida Bar Number 119318
                                                     dmarkus@markuslaw.com

                                                     /s/ A. Margot Moss
                                                     A. MARGOT MOSS
                                                     Florida Bar Number 091870
                                                     mmoss@markuslaw.com

                                                     /s/ Todd Yoder
                                                     TODD YODER
                                                     Florida Bar Number 71263
                                                     tyoder@markuslaw.com




                                  MARKUS/MOSS PLLC
                                        −6−
